Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10-14, 16-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al [20110154090], in view of Kitchin et al [20140189265], further in view of Strong [20040049706]
As to claim 1, 
Dixon et al [20110154090] teaches A method for synchronizing a time stamp counter (TSC) associated with a first processor core in a computer system, comprising: 
initializing the TSC associated with the processor core by synchronizing the TSC associated with the processor core with at least one other TSC in plurality of TSCs [0030: “In various embodiments, all TSC counters may be initialized (e.g., all
 are reset concurrently)” and 0012: “a time stamp count (TSC) value for a given core (and/or one or more threads executing on the core) can be calculated independently of other cores”] 
the system may be suspended (block 220). For example, the OS may initiate a so-called S-state to place the system into a suspension state such as an ACPI S3 or S4 state in which various processor entities including both core and uncore logics may be placed in a sleep state in which power to the processor may be completely turned off ”]; and
 upon powering up of the one or more processor cores [0032: “For other thread offset values or for cores that are not powered up at the same time as the system, the recorded TSC value may be later written when such threads/cores begin execution ”- initialized or powered up but not at the same time rather at different time and 0030: “In various embodiments, all TSC counters may be initialized (e.g., all
are reset concurrently)”] including the first processor core, synchronizing the TSC associated with the processor core with the at least one other TSC in the hierarchy of TSCs [0032: “this recorded TSC value acts as a synchronization value that enables updating offsets in different threads/cores to occur at different times but receive the same synchronization value. ” and 0042: “The processor cores may each include core TSC counters that can be updated for given executing threads”- TSC counters for each core  are updated, claim 11: “synchronizing the plurality of core TSC counters”- TSC counters of the plurality of cores can be synchronized] 

But does not explicitly teach synchronizing hierarchy of TSCs
However, Kitchin et al [20140189265] teaches synchronizing hierarchy of TSCs [0008: “master and local TSCs by making use of dedicated hardware between each instantiation of the TSC that forces synchronization between the master and local TSCs. This provides a high level of confidence that the TSCs are synchronized” – master and local TSC makes hierarchy and 0007: “certain events can corrupt a local TSC, such as a power event, e.g., clock frequency changes or powering down of a compute unit or a core thereof”] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Dixon and Kitchin because both are directed toward synchronizing TSCs. Furthermore, Kitchin improves upon Dixon by being able to synchronizing Local or slave TSCs to the master TSC such that all the each of the lower TSC can refer to same memory to read and synchronizing, requiring less hardware. 
However, Both do not teach explicitly teach wherein the hierarchy of TSCs includes a die-level TSC coupled to the at least one other TSC and a master TSC coupled to the die-level TSC
However, Strong [20040049706]  teach  wherein the hierarchy of TSCs includes a die-level TSC coupled to the at least one other TSC and a master TSC coupled to the die-level TSC [ 0041: “The master box 200 includes a clock 204 that is distributed to and used by the slave boxes (slave box 210 and slave box 220) that have ports included in a particular domain. The clock signal from the clock 204 of the master box 200 is delivered to the slave box 210 through the control signals 250. The slave box 210 delivers the clock signal to the slave box 220 through the control signals 252. ”- there is multiple sequence of the clock transmission and 0057: “The master clock is distributed in a cascaded fashion from a master box to a slave box. Each slave box distributes the clock signal to subsequent slave boxes and each box adjusts the clock signal to account for delays that occur. The master clock is thus effectively driving the clock multiplier at each box and is therefore driving the time stamp counters of all ports in a synchronized fashion as described.  ” and 0002: “The present invention relates to synchronizing time stamp counters of ports within a domain and to synchronizing start, stop and trigger signals to ports in the domain. More particularly, the present invention relates to systems and methods for synchronizing the time stamp counters of ports in a domain across different boxes and across different technologies or protocols ”- when there is order of the synchronization there is a hierarchy, there sequence of the time stamp counters (TSC) of master slave and another slave, mid slave is equivalent to die level TSC. Further see 0006, each chassis suplorts number of blades, and0020: “ exemplary box that includes one or more blades that each support one or more ports ”- one of the middle chassis or box is equivalent to die level, and subsequent box equivalent to other and first box is equivalent to master  level TSC ]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dixon and Kitchin and Strong because all are directed toward the synchronizing time stamp counters. Furthermore, Strong improves upon the teaching of the Kitchin that hierarchy of TSCS’s can be incorporated since Strong teaches synchronizing TSC’s in a sequence such that all the thread of the Devices can be synchronized sequentially and all perform in the same clock and/or frequency improve efficiency and reduce error reading. 


As to claim 2, 
Dixon teaches disabling updates to the TSC associated with the processor core upon powering down the first processor core [0031: “prior to the suspension had been reading the TSC counter and expecting that value to increase over time, the OS can restore the TSC counter, either to the value before suspension or to a current wall clock time.”- reading the value before the suspension is read, i.e. value un-updated, or update is disabled] .

As to claim 3, 
Dixon teaches comprising storing a TSC offset value upon powering down the first processor core [0026: “core TSC counter 180 can be used to indicate (by adding the core offset) the length of time from reset that power has been maintained to the core ” and claim 10: “recording a core offset value for each of the cores in a corresponding core offset storage of an uncore of the processor concurrently with the resetting ”- resetting is equivalent to powering down] .

As to claim 4, 
Dixon teaches enabling updates to the TSC associated with the processor core upon powering up the first processor core [claim 13: “updating a first one of the core offset values responsive to a frequency update to the first core, and providing the updated 

As to claim 5,
Dixon teaches 5. The method of claim 4, further comprising adding the TSC offset value to the TSC associated with the processor core to synchronize the TSC associated with the processor core with the at least one other TSC in the hierarchy of TSCs upon powering up the first processor core [0032: “this recorded TSC value acts as a synchronization value that enables updating offsets in different threads/cores to occur at different times but receive the same synchronization value. ” and 0026; “core TSC counter 180 can be used to indicate (by adding the core offset) the length of time from reset that power has been maintained to the core. ”] .


As to claim 7, 
Kitchin teaches the at least one other TSC in the hierarchy of TSCs is a die-level TSC in communication with a plurality of TSCs each associated with a plurality of processor cores [0032: “the processor unit 110 may reside on a silicon die/chip 340. The silicon die/chip 340 may be housed on a motherboard or other structure of the computer system 100. In some embodiments, there may be more than one processor unit 110 on each silicon die/chip 340. Some embodiments of the processor unit 110 may be used in a wide variety of electronic devices” and 0008: “master and local TSCs by making use of dedicated hardware between each instantiation of the TSC that forces synchronization between the master and local TSCs.”- each processing unit can be a die level and have different hierarchy as Local TSC are lower to the master TSC in hierarchy].

As to claim 10, 
Combination of Dixon and Kitchin teach this claim according to the reasoning set forth in claim 1 supra. Kitchin further teaches a second TSC in a hierarchy of TSCs that is in communication with the first TSC [0008: “master and local TSCs by making use of dedicated hardware between each instantiation of the TSC that forces synchronization between the master and local TSCs.”- when synchronize with each TSC’s, there should be a communication]

As to claim 11-14,
Combination of Dixon and Kitchin and Strong teaches this claim according to the reasoning set forth in claim 2-5 supra.

As to claim 16,
Combination of Dixon and Kitchin and Strong teaches this claim according to the reasoning set forth in claim 7 supra.

As to claim 17, 


As to claim 20,
Combination of Dixon and Kitchin and strong teaches this claim according to the reasoning set forth in claim 1 supra.

As to claim 21, 
Strong teaches the die-level TSC is in synchronization with the master TSC and the at least one other TSC is in synchronization with the die-level TSC [ 0041: “The master box 200 includes a clock 204 that is distributed to and used by the slave boxes (slave box 210 and slave box 220) that have ports included in a particular domain. The clock signal from the clock 204 of the master box 200 is delivered to the slave box 210 through the control signals 250. The slave box 210 delivers the clock signal to the slave box 220 through the control signals 252. ”- there is multiple sequence of the clock transmission and 0057: “The master clock is distributed in a cascaded fashion from a master box to a slave box. Each slave box distributes the clock signal to subsequent slave boxes and each box adjusts the clock signal to account for delays that occur. The master clock is thus effectively driving the clock multiplier at each box and is therefore driving the time stamp counters of all ports in a synchronized fashion as described. ” and 0002: “The present invention relates to synchronizing time stamp counters of ports within a domain and to synchronizing start, stop and trigger signals to ports in the synchronizing the time stamp counters of ports in a domain across different boxes and across different technologies or protocols ”- when there is order of the synchronization there is a hierarchy, there sequence of the time stamp counters (TSC) of master slave and another slave, mid slave is equivalent to die level TSC. Further see 0006, each chassis suplorts number of blades, and0020: “ exemplary box that includes one or more blades that each support one or more ports ”- one of the middle chassis or box is equivalent to die level, and subsequent box equivalent to other and first box is equivalent to master  level TSC ]


Response to Arguments
Applicant’s arguments, see 8-11, filed 1/03/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Strong [20040049706]


Allowable Subject Matter
Claim 6, 8-9, 15, 18-19, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kuzi et al [20160085263] 0037: the synchronization logic 160 may include functionality to synchronize the domain TSCs 130A-130N using the master TSC 110. The functionality of the synchronization logic 160, the master TSC 110” and 0060: “processor 303 can include a master TSC 310, corresponding generally to the master TSC 110 described above with reference to FIGS. 1A-1B and 2A-2C. In some embodiments, the master TSC 310 may store a reference time stamp count for the processor 303. Further, each core 304 can include a TSC 306, corresponding generally to the domain TSC 130 described above with reference to FIGS. 1A-1B and 2A-2C. In some embodiments, each TSC 306 may store a time stamp count for a parent core 304. Further, in some embodiments, processor 303 can include functionality to synchronize a TSC 306 to the master TSC”
 Robinovich [20200220636] et al teaches [0048: “TSC starts running when the computing system boots. It is noted that in a multi-core CPU, each core can have its own counter being a part of the clock RT. TSC can keep all counters synchronized across all cores in the computing system” 0049: “Clock RT 104 can be further operatively connected to a Master Clock 106 that can provide Clock RT with external accurate time with the help of PTP, NTP or other suitable timing protocol. The synchronization process can be provided, for example, with the help of Linux PTP daemon ”] 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KESHAB R PANDEY/Primary Examiner, Art Unit 2187